DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 98 in Figure 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“tape application assembly” in claims 1, 2, 4, 5, 7, 8, 11 and 12.
“cut, clamp, and restart assembly” in claims 2 and 8.
The specification discloses that the tape application assembly functions to apply tape to the mold and can be a cut, clamp and restart assembly.  The specification discloses the structure of the cut, clamp and restart assembly can include structures such as a compaction roller, rails, CCR frame, upper feed portion, rollers, lane modules, valves to control actuation of the lane module and a diverse collection of machinery that holds, moves, and ultimately cuts the composite tape.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "an end of the frame" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Patent claim 1 introduces the term “one end of the frame” and “another end of the frame”, and “an end of the frame” appears to be a reference to one of these previously introduced ends of the frame.  Applicant’s term in claim 4 of “an end of the frame” is unclear because the claim is unclear as to the relationship of “an end of the frame” in claim 4 versus the previously introduced “one end of the frame” and “another end of the frame”.  The examiner suggests that applicant clarify in claim 4 the relationship between the end of the frame intended in claim 4 versus the two previously introduced ends of the frame.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 5-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaniglia (US 2014/0238612) and Oldani (US 2005/0247396 A1).
As to claim 1, Vaniglia discloses a fiber placement head for applying a plurality of composite tape segments (paragraph 0002, “Composite material may take the form of slit tape or tow in one-eighth inch, one-quarter inch, and one-half inch widths, depending on the surface that is being laid-up.”) on a mold (paragraph 0030, “mold surface”), comprising: a frame (faces 36 and 38) that supplies composite tape for application to the mold is configured to be releasably connected (see paragraph 0005, disclosing “a quick release coupler is mounted on the top of the creel for attachment”) to a robotic arm (called a “positioner”; see paragraph 0018, disclosing “The positioning device 12 is a multi-axis positioner such as a six-axis gantry machine. The gantry is able to move in the X-axis along the rails 19, the gantry column 20 is able to move in the Y-axis across the gantry beam 21, and the gantry column 20 is able to move up and down in the Z-axis, thus giving the end effector 14 motion in the X, Y, and Z-axes. A wrist mechanism 22 is coupled to the lower end of the column 20, and supports the end effector 14. The wrist mechanism 22 allows the end effector to pivot about an I-axis 23 that is parallel to the X-axis, a J-axis 24 that is parallel to the Y-axis, and a K-axis 25 that is parallel to the Z-axis.”); 
a tape application assembly (“an end effector 14 comprising an integrated head 16 and creel 18”; see also paragraph 0019, disclosing that “The head 16 is mounted on the bottom of the creel 18, and includes a Cut-Clamp-Restart Mechanism (CCRM) 30,”) that is carried by the frame (faces 36 and faces 38; see paragraph 0020, disclosing “The two center-pull faces 36 are on two opposite sides of the creel 18 and the two outer-pull faces 38 are on the remaining two opposite sides of the creel.”) and applies the composite tape segments to the mold (see paragraph 0030, disclosing that a mold is present, reciting that “The four sided creel design offers several advantages. Mold clearance is enhanced since the cube shaped creel can be used in a smaller swing radius than other creel shapes with same number of spools. Other creel shapes such as flat and rectangular, or circular requires more maneuvering space when the head is close to the mold surface.”).
Vaniglia, however, does not disclose that a tape application assembly that is slidably carried by the frame and applies the composite tape segments to the mold, wherein the tape application assembly moves linearly from one end of the frame toward another end of the frame along a W-axis.
However, Oldani makes obvious a tape application assembly that is slidably carried by the frame and applies the composite tape segments to the mold, wherein the tape application assembly moves linearly from one end of the frame toward another end of the frame along a W-axis.  Oldani in paragraph 0020 discloses that “All of the fiber placement machines 102, 104, 106, 108 and heads 110, 112, 114, 116 are mounted in such a manner, with respect to one another and the tool 118, that they are capable of simultaneous movement independently from one another and the tool surface 118. Specifically, as shown in FIG. 2 with respect to the first fiber placement machine 102, the fiber placement head 110 of the first fiber placement machine 102 is operatively attached for vertical movement along a triangular beam 124 of the first fiber placement machine 102, to allow movement of the first fiber placement head 110 along a vertical axis Y-Y of the first fiber placement head 110. As shown in FIG. 3, the first fiber placement head 110 is further configured for rotation about three axes A-A, E-E, and B-B.  As shown in FIG. 2, the first fiber placement machine 102 is mounted on rails 126 extending generally parallel to the axis of rotation 122 of the tool surface 118. Movement of the first fiber placement machine 110 along the rails 126 provides positioning of the first fiber placement head along a Z-Z axis. The first fiber placement machine 102 is mounted to the rails 126 by a moveable platform 128, having an upper and a lower portion 128a, 128b, joined by ways 130 which allow the fiber placement machine 102 to move toward or away from the tool surface 118 along an X-X axis which extends generally perpendicularly to the Z-Z axis and the axis of rotation 122 of the tool surface 118. Those having skill in the art will recognize that, by mounting the first fiber placement head 110 in this manner, the orientation of the axes, and control of the position of the first fiber placement head 110 can be accomplished in a manner very similar to that used for the 5-axis milling machines.”   Paragraph 0031 discloses that “As shown in FIG. 1, it is further contemplated that each of the fiber placement heads would be fed from a replaceable creel 128 operatively attached to the fiber placement machines. In the same manner as described above with regard to the fiber placement heads themselves, the creels 128 can be replaced with full creels during periods of time where the fiber placement head operatively connected to that respective creel is in an idle mode, awaiting completion of operations by one or more of the other fiber placement heads. The removed creel may then be conveniently reloaded with composite material, offline. The ability to replace creels in this manner, during fabrication of the composite structures, eliminates, or greatly reduces, the necessity for shutting down the fabrication process to reload composite material into the creels.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize a tape application assembly that is slidably carried by the frame and applies the composite tape segments to the mold, wherein the tape application assembly moves linearly from one end of the frame toward another end of the frame along a W-axis as taught by Oldani in order to eliminates, or greatly reduces, the necessity for shutting down the fabrication process to reload composite material into the creels.

As to claim 2, Vaniglia discloses that the tape application assembly further comprises a cut, clamp, and restart assembly.  See paragraph 0019, disclosing that “The head 16 is mounted on the bottom of the creel 18, and includes a Cut-Clamp-Restart Mechanism (CCRM) 30,”

As to claim 3, Vaniglia discloses a shank that is configured to engage a chuck on a distal end of the robotic arm.  See marked up Figures 3 below showing an unlabeled component that functions as a shank for the quick release.  See also Figure 9 below, showing an  alternative embodiment of the shank; the raised elements in which the locking rings are built into reads on the term of a shank.  Paragraph 0029 discloses structures of Figure 9 below.
[0029] FIG. 9 is a top perspective view of components of the quick disconnect coupler 27 that may be used to attach the end effector 14 to the wrist mechanism 22. The quick disconnect coupler 27 shown is just one embodiment of such a coupler, as other embodiments are possible. Here, the quick disconnect coupler 27 has a housing 70 for supporting its other components, and has three female locking rings 71 for mating and securement with three complementary male ring components of the wrist mechanism 22. Each of the female locking rings 71 has a radially-inwardly extending ledge that is engaged by outwardly-expanding balls of the respective male ring component upon piston actuation thereof in order to secure the end effector 14 to the wrist mechanism 22. Bolts 72 are used as an attachment between the quick disconnect coupler 27 and the creel 18; in FIG. 9, a total of fourteen bolts are provided. A number of modules facilitate communication and connection among the quick disconnect coupler 27, the wrist mechanism 22, and the end effector 14. In this embodiment, the modules include a servo module 73, a communications module 74, four low current power modules 75, and three air module ports 76. Lastly, the quick disconnect coupler 27 also includes a pair of oppositely located dock stand assemblies 77 that assist stowing of the end effector 14 in a dock station when it is unattached from the wrist mechanism 22. Each dock stand assembly 77 has a support rod 78 extending from a bracket for insertion into a stand assembly.

    PNG
    media_image1.png
    864
    715
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    560
    873
    media_image2.png
    Greyscale

As to claim 5, Vaniglia as modified by Oldani would be capable of functioning such that the tape application assembly moves linearly from the one end of the frame toward another end of the frame along the W-axis while the fiber placement head remains stationary.  Oldani as incorporated discloses in paragraph 0020 that “to allow movement of the first fiber placement head 110 along a vertical axis Y-Y of the first fiber placement head 110.”

As to claim 6, Vaniglia as modified by Oldani would be capable of functioning such that the robotic arm rotates the frame about a C-axis.  See Oldani as incorporated, paragraph 0020, teaching that “As shown in FIG. 3, the first fiber placement head 110 is further configured for rotation about three axes A-A, E-E, and B-B.”

As to claim 7, Vaniglia discloses a fiber placement head for applying a plurality of composite tape segments on a mold, comprising: 
a frame (faces 36 and faces 38; see paragraph 0020, disclosing “The two center-pull faces 36 are on two opposite sides of the creel 18 and the two outer-pull faces 38 are on the remaining two opposite sides of the creel.”) supplying composite tape (paragraph 0002, disclosing “Composite material may take the form of slit tape or tow in one-eighth inch, one-quarter inch, and one-half inch widths, depending on the surface that is being laid-up.”) for application to the mold (paragraph 0030, “a mold surface”); 
a tape application assembly (“an end effector 14 comprising an integrated head 16 and creel 18”; see also paragraph 0019, disclosing that “The head 16 is mounted on the bottom of the creel 18, and includes a Cut-Clamp-Restart Mechanism (CCRM) 30,”) is carried by the frame (faces 36 and faces 38; see paragraph 0020, disclosing “The two center-pull faces 36 are on two opposite sides of the creel 18 and the two outer-pull faces 38 are on the remaining two opposite sides of the creel.”) and applies the composite tape segments to the mold (see paragraph 0030, disclosing that a mold is present, reciting that “The four sided creel design offers several advantages. Mold clearance is enhanced since the cube shaped creel can be used in a smaller swing radius than other creel shapes with same number of spools. Other creel shapes such as flat and rectangular, or circular requires more maneuvering space when the head is close to the mold surface.”)
Vaniglia, however, does not disclose either frame rails or the full limitation of a tape application assembly is slidably carried by the frame along frame rails and applies the composite tape segments to the mold, wherein the fiber placement head moves along a linear path and the tape application assembly moves along a W-axis that is non-parallel to the linear path to apply composite tape segments to the mold.
However, Oldani discloses and makes obvious frame rails and the full limitation of a tape application assembly is slidably carried by the frame along frame rails and applies the composite tape segments to the mold, wherein the fiber placement head moves along a linear path and the tape application assembly moves along a W-axis that is non-parallel to the linear path to apply composite tape segments to the mold.  Oldani in paragraph 0020 discloses that “All of the fiber placement machines 102, 104, 106, 108 and heads 110, 112, 114, 116 are mounted in such a manner, with respect to one another and the tool 118, that they are capable of simultaneous movement independently from one another and the tool surface 118. Specifically, as shown in FIG. 2 with respect to the first fiber placement machine 102, the fiber placement head 110 of the first fiber placement machine 102 is operatively attached for vertical movement along a triangular beam 124 of the first fiber placement machine 102, to allow movement of the first fiber placement head 110 along a vertical axis Y-Y of the first fiber placement head 110. As shown in FIG. 3, the first fiber placement head 110 is further configured for rotation about three axes A-A, E-E, and B-B.  As shown in FIG. 2, the first fiber placement machine 102 is mounted on rails 126 extending generally parallel to the axis of rotation 122 of the tool surface 118. Movement of the first fiber placement machine 110 along the rails 126 provides positioning of the first fiber placement head along a Z-Z axis. The first fiber placement machine 102 is mounted to the rails 126 by a moveable platform 128, having an upper and a lower portion 128a, 128b, joined by ways 130 which allow the fiber placement machine 102 to move toward or away from the tool surface 118 along an X-X axis which extends generally perpendicularly to the Z-Z axis and the axis of rotation 122 of the tool surface 118. Those having skill in the art will recognize that, by mounting the first fiber placement head 110 in this manner, the orientation of the axes, and control of the position of the first fiber placement head 110 can be accomplished in a manner very similar to that used for the 5-axis milling machines.”   Paragraph 0031 discloses that “As shown in FIG. 1, it is further contemplated that each of the fiber placement heads would be fed from a replaceable creel 128 operatively attached to the fiber placement machines. In the same manner as described above with regard to the fiber placement heads themselves, the creels 128 can be replaced with full creels during periods of time where the fiber placement head operatively connected to that respective creel is in an idle mode, awaiting completion of operations by one or more of the other fiber placement heads. The removed creel may then be conveniently reloaded with composite material, offline. The ability to replace creels in this manner, during fabrication of the composite structures, eliminates, or greatly reduces, the necessity for shutting down the fabrication process to reload composite material into the creels.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize frame rails or the full limitation of a tape application assembly is slidably carried by the frame along frame rails and applies the composite tape segments to the mold, wherein the fiber placement head moves along a linear path and the tape application assembly moves along a W-axis that is non-parallel to the linear path to apply composite tape segments to the mold as taught by Oldani in order to eliminates, or greatly reduces, the necessity for shutting down the fabrication process to reload composite material into the creels.

As to claim 8, Vaniglia discloses that the tape application assembly further comprises a cut, clamp, and restart assembly.  See paragraph 0019, disclosing that “The head 16 is mounted on the bottom of the creel 18, and includes a Cut-Clamp-Restart Mechanism (CCRM) 30,”

As to claim 9, Vaniglia discloses a robotic arm (“a multi-axis positioner”) that releasably couples (via “quick disconnect coupler 27”) to the fiber placement head to move the fiber placement head (“an end effector 14 comprising an integrated head 16 and creel 18”) relative to the mold (see paragraph 0030, reciting “a mold surface”).  See paragraphs 0018 and 0029 below the quick disconnect couple, i.e., providing the function of releasably couples. 
[0018] Turning now to the drawing figures, FIG. 1 is perspective view of a composite placement device 10 comprising a positioning device 12 and an end effector 14 comprising an integrated head 16 and creel 18. The positioning device 12 is a multi-axis positioner such as a six-axis gantry machine. The gantry is able to move in the X-axis along the rails 19, the gantry column 20 is able to move in the Y-axis across the gantry beam 21, and the gantry column 20 is able to move up and down in the Z-axis, thus giving the end effector 14 motion in the X, Y, and Z-axes. A wrist mechanism 22 is coupled to the lower end of the column 20, and supports the end effector 14. The wrist mechanism 22 allows the end effector to pivot about an I-axis 23 that is parallel to the X-axis, a J-axis 24 that is parallel to the Y-axis, and a K-axis 25 that is parallel to the Z-axis. A quick disconnect coupler 27 may be mounted between the wrist mechanism 22 and the top surface 28 of the end effector 14 at the bottom of the sixth axis of the wrist mechanism 22, the K-axis 25. Instead of a six-axis gantry machine, the positioning device 12 may also comprise tilt-crossfeed machine, either with or without a quick disconnect coupler 27 mounted between end effector 14 and the positioning device 12.

[0029] FIG. 9 is a top perspective view of components of the quick disconnect coupler 27 that may be used to attach the end effector 14 to the wrist mechanism 22. The quick disconnect coupler 27 shown is just one embodiment of such a coupler, as other embodiments are possible. Here, the quick disconnect coupler 27 has a housing 70 for supporting its other components, and has three female locking rings 71 for mating and securement with three complementary male ring components of the wrist mechanism 22. Each of the female locking rings 71 has a radially-inwardly extending ledge that is engaged by outwardly-expanding balls of the respective male ring component upon piston actuation thereof in order to secure the end effector 14 to the wrist mechanism 22. Bolts 72 are used as an attachment between the quick disconnect coupler 27 and the creel 18; in FIG. 9, a total of fourteen bolts are provided. A number of modules facilitate communication and connection among the quick disconnect coupler 27, the wrist mechanism 22, and the end effector 14. In this embodiment, the modules include a servo module 73, a communications module 74, four low current power modules 75, and three air module ports 76. Lastly, the quick disconnect coupler 27 also includes a pair of oppositely located dock stand assemblies 77 that assist stowing of the end effector 14 in a dock station when it is unattached from the wrist mechanism 22. Each dock stand assembly 77 has a support rod 78 extending from a bracket for insertion into a stand assembly.

As to claim 10, Vaniglia as modified by Oldani would be capable of functioning such that the robotic arm rotates the frame about a C-axis.  See Oldani as incorporated, paragraph 0020, teaching that “As shown in FIG. 3, the first fiber placement head 110 is further configured for rotation about three axes A-A, E-E, and B-B.”

As to claim 12, Vaniglia as modified by Oldani would be capable of functioning such that the tape application assembly moves linearly from the one end of the frame toward another end of the frame along the W-axis while the fiber placement head remains stationary.  Oldani as incorporated discloses in paragraph 0020 that “to allow movement of the first fiber placement head 110 along a vertical axis Y-Y of the first fiber placement head 110.”


Claim(s) 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaniglia (US 2014/0238612 A1) and Oldani (US 2005/0247396 A1) as applied to claims 1-3, 5-10 and 12 above, and further in view of Wisbey (US 4943338 A).
As to claim 4, Vaniglia and Oldani does not disclose comprising a spring that biases the tape application assembly toward an end of the frame.
However, Wisbey discloses comprising a spring that biases the tape application assembly toward an end of the frame.  Wisbey discloses in column 1, lines 59-61 that “FIG. 3c is a section through the biasing spring assembly of the clamp, cut, and restart unit taken along the line 3c--3c of FIG. 3a.”  Column 4, line 64 teaches that “FIG. 3c shows an adjustably-positionable screw 411 inserted from the rear through a slot 412 in the slide 49, and a spring-pin 413 threadably-received as a cap on the shoulder screw 61a. An extension spring 414 is hooked onto the screw 411 and spring-pin 413 to provide an upward biasing force on the CCR unit 33. Further functions of the shaft 317 will be shown and described in connection with FIG. 9b.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize a spring that biases the tape application assembly toward an end of the frame in order to provide biasing force as taught by Wisbey.

As to claim 11, does not disclose comprising a spring that biases the tape application assembly toward an end of the frame.
However, Wisbey discloses comprising a spring that biases the tape application assembly toward an end of the frame.  Wisbey discloses in column 1, lines 59-61 that “FIG. 3c is a section through the biasing spring assembly of the clamp, cut, and restart unit taken along the line 3c--3c of FIG. 3a.”  Column 4, line 64 teaches that “FIG. 3c shows an adjustably-positionable screw 411 inserted from the rear through a slot 412 in the slide 49, and a spring-pin 413 threadably-received as a cap on the shoulder screw 61a. An extension spring 414 is hooked onto the screw 411 and spring-pin 413 to provide an upward biasing force on the CCR unit 33. Further functions of the shaft 317 will be shown and described in connection with FIG. 9b.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize a spring that biases the tape application assembly toward an end of the frame in order to provide biasing force as taught by Wisbey.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling a TDD Relay Service at 711 and giving the relay operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK